 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ZHIZHENG WANG, for the WANG                               Case No. C18-01220RSL
10     LENDER GROUP,
11                                                               ORDER GRANTING NON-
                             Plaintiff,                          PARTY DECATHLON
12                      v.                                       ALPHA III, L.P’S MOTION
13                                                               TO INTERVENE
       BRUCE HULL, an individual,
14
                             Defendants.
15
16
17          This matter comes before the Court on “Decathlon Alpha III, L.P.’s Motion to Intervene.
18
     Dkt. #20. Decathlon seeks intervention by right under Fed. R. Civ. P. 24(a)(2) or, alternatively,
19
     permissive intervention under Fed. R. Civ. P. 24(b). Having reviewed the memoranda,
20
21 declarations, and exhibits submitted by the parties, the motion is hereby GRANTED.
22
            Pursuant to Fed. R. Civ. P. 24(a), a party with an interest in the subject matter of
23
     litigation may intervene “on timely motion” “unless existing parties adequately represent that
24
25 interest.” Decathlon has a right to intervene to protect its interest as a party to the Subordination
26
     Agreement at issue in this litigation. Despite the facially narrow declaration sought by Plaintiff
27
28
     ORDER GRANTING MOTION
     TO INTERVENE - 1
 1 here, a ruling in its favor could cast doubt on the validity of the Agreement. Since Bruce Hull is
 2
     not a party to the Agreement, neither plaintiff nor defendant has an interest aligned with
 3
     Decathlon. Further, the Court finds that Decathlon’s motion is timely. Intervention will not
 4
 5 unduly prejudice the other parties, nor will it cause unreasonable delay in the case timeline.
 6
            The Court is not persuaded that Decathlon should be prevented from intervening in this
 7
     case simply because it is a party to litigation involving similar issues in other jurisdictions.
 8
 9 While plaintiff is correct that the litigation landscape of the parties’ dispute is at odds with
10
     judicial economy, it would be unjust to limit Decathlon’s rights solely for that reason. Multiple
11
     litigations regarding the same dispute already present a risk of inconsistent findings in multiple
12
13 jurisdictions. The Court will respect plaintiff’s litigation decision to file separate actions in state
14
     and federal court, but will also respect Decathlon’s right to be present wherever its interests are
15
     threatened.
16
17          For all of the foregoing reasons, intervenor’s motion is GRANTED.
18
19
            Dated this 30th day of July, 2019.
20
21
22
23
                                                        A
                                                        Robert S. Lasnik
24                                                      United States District Judge

25
26
27
28
     ORDER GRANTING MOTION
     TO INTERVENE - 2
